116 F.3d 1485
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jack FERM, Plaintiff-Appellant,v.CLARK COUNTY BUSINESS LICENSING DEPARTMENT, Art Bessir;Norma Porter, Defendants-Appellees.
No. 96-16582.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997.**Decided June 23, 1997.

Appeal from the United States District Court for the District of Nevada, No.-95-00683-PMP/RLH;  Philip M. Pro, District Judge, Presiding.
Before:  GOODWIN, SCHROEDER, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Jack Ferm appeals pro se the district court's summary judgment in favor of the Clark County Business Licensing Department and two of its employees in Ferm' § 42 U.S.C. § 1983 action.  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
We review de novo the district court's grant of summary judgment, see Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir.1996).  Even if Ferm is correct in asserting that he has standing to complain about the delay in the business license procedure, we affirm for the alternative grounds stated in the district court's order filed July 9, 1996.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3